Title: To George Washington from Richard Croshor Graves, 8 December 1771
From: Graves, Richard Croshor
To: Washington, George



Deare Sir
sundy morning the 8 of Desember

the Bearer Comes to in Form you of the Death of mr Joseph Vallentine who Departed yesterday 3 aClock being the 7 Day of This instant we in form you as Quick as Possible as there Can be know kind of Business Dun with out orders From you and the sooner you send a man the Better.
Deare Sir if you ant surploy’d your self with a man I shall Be

glad to sarve you as I am well acquain’d with the Estate I think I Can Doe as well for you as any one if you think proper to try me a yeare please to Rite me a line and I will Come to you Emeadiately I bleave all a knows me Can say as I was allways Deligent to my Business and you may Depend on my best indevours for you.
I am well acquain’d with people in General to know who to trust as there may Be know Bad Depts tho. if you Dont Chuse to Imploy me: if there is any thing as I Can Doe for you you may Command me and I will oblige you in any thing as I shall Be oblige Down to see to his affares. Sir From your Very hbe ser.

Richd Cro. Graves

